Title: To Thomas Jefferson from Sir John Sinclair, [24 April 1786]
From: Sinclair, Sir John
To: Jefferson, Thomas



Whitehall Monday [24 Apr. 1786]

Sir John Sinclair presents his best Compliments to Mr. Jefferson. Sends the tract he mentioned, and as it is the first that ever was published asserting the propriety of a general colonial emancipation, he also sends 3 or 4 Copies, which Mr. Jefferson may transmit to his friend’s in America. Perhaps No. 10 of the inclosed catalogue, may be worthy Mr. Jefferson’s attention. In case he has not the pleasure of meeting again with Mr. Jefferson in England, he begs to express his best wishes for his health and happiness.
